Order unanimously affirmed without costs. Memorandum: Special Term properly granted summary judgment to defendants and dismissed plaintiff’s complaint which alleged that defendants published false reports regarding two Federal indictments returned against him. Since defendants have established that each report was substantially accurate (see, Holy Spirit Assn. v New York Times Co., 49 NY2d 63, 67; cf., Dibble v WROC-TV, 142 AD2d 966), they are entitled to the statutory privilege in this libel action (Civil Rights Law § 74). (Appeal from order of Supreme Court, Erie County, McGowan, J. — summary judgment.) Present— Dillon, P. J., Doerr, Green, Pine and Balio, JJ.